INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) [2/19 (Adapted from AO Pro Se I (Rev. 12/16) Complaint for a Civil Case)

 

UNITED STATES DISTRICT COURT

for the

Southern District of Indiana

iN | | tenn coun

a |

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

=-\V=-

© %
wyol\ (mW \) My edi \.
\ Defendant(s) |
(Write the full riame of each defendant who is being suedNIf the
names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page
with the full list of names.)

—

SN ee ee ee ee ee

Case No. 4.8 re yo

(to be filled in by the Clerk's,

Jury Trial: (check one) °

COMPLAINT FOR A CIVIL CASE

 

 

 

 

Yes

 

 

 

 

 

 

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date, the full name of a person known to be a minor, or a complete financial account
number. A filing may include on/y: the last four digits of a social security number, the year of an individual’s

NOTICE

birth, a minor’s initials, and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievances, witness statements,

evidence, or any other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

forma pauperis.

 

 

Page | of 6
INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se | (Rev. 12/16) Complaint for a Civil Case)

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be heard
in federal court: cases involving a federal question and cases involving diversity of citizenship of the parties.
Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties is a federal
question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another State or
nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina diversity of citizenship
case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction’, (checfiill that apply)

 

 

 

 

 

 

Federal question JA\| Diversity of citizenship
o \

Fill out the paragraphs in this section that apply to this case.

 

 

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that are
at issue in this case.

Pypeiiian O an | ky Aer (ADA) g 14% ond le TH

 

Ve i lutihcow AC 413) aad’ Go ciom SoG,

 

 

/ SPindaals and) pravisicns (4SCER farts \L0, ba, Mud Lot )

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

1. The Plaintiff(s)

a. If the plaintiffis an individual
The plaintiff, (name) M (ey (he own ,is a citizen of
the State of (name) “Ts Avi Ven.0- , OR is a citizen of

 

 

tt

(foreign nation)

 

b. If the plaintiff is a corporation, partnership, or other entity:

The plaintiff, (name)

 

, is incorporated under

the laws of the State of (name). _, and has its
principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ,

 

and has its principal place of business in (name)

(If more than one plaintiffis named in the complaint, attach an additional page providing the same
information for each additional plaintiff.)

Page 2 of 6
INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se | (Rev. 12/16) Complaint for a Civil Case)

 

2. The Defendant(s)
a. If the defendant is an individual:
The defendant, (name) . is a citizen of
the State of (name) , OR is a citizen of

 

(foreign nation)

 

 

b. If the defendant is a corporation, partnership, or other entity:
The defendant, (name) aw p & \ be iV) ns erty , 1s incorporated under
the laws of the State of Pace). Wi \ wneSoran , and has its

 

principal place of business in the State of (name) \ ihe Sorte

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

The Delendad Ackions Veol had) Ae dora\ lw s, 43a Lasafe
YA PP lasuctfe Leeks ADA V1 0 haha Vast; Um
ov Me | \So, MOO which svar is aceator

II. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name an Khim Prwwn -

Street Address p. (), box \ | \443 5
City and County Zot Ven) ot sep 6 v hy

State and Zip Code “tnde (Ane uf ( 0 lo 34

Telephone Number 2 UY yf | Te LT 13
E-mail Address eCep Do? ?. Gm ail, Com

 

Page 3 of 6
INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se | (Rev. 12/16) Complaint for a Civil Case)

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation or other entity. For an individual
defendant, include the person's job or title (if known). Attach additional pages if needed.

Defendant No. |

Nae Cur \, Q wivers hy

 

 

 

 

Job or Title (if known) gi} |; Ly

Street Address 2. 25 5. f (th It

City and County (Y\“ Liang woorts ' All egheny Coon,
State and Zip Code \ inne Sob Ss 5 t, o 2

 

Telephone Number 1 4 4S .- -U2I1- 2s 5 option Aoce “3
E-mail Address (ifknown) \N WwW Ow) al, (updbarye wey , enw.

Defendant No. 2

Name

 

Job or Title (if known)
Street Address

 

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (ifknown)
Street Address

 

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Page 4 of 6
INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se | (Rev. 12/16) Complaint for a Civil Case)

Ii. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the facts
showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including the
dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and write
a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

dem

On W a bout Aviy fo | q +e p resent He tal of Cipell Vries

Tne tod ey Wd Vivo labe * ode Cok ckgllsey ONS

re t+ Conder

Qe (yp. (Vpeshes Wad ayoue of AN Disab tos Nee nmmadlettion.
i wa ios WAS w N\Ae oP hone cA KS needed Wacovt oot Wo
C oue, AS4 fom ik Ye Woe Shrs Di aceyncded fre Nee Pnadebere

And (onluctad Wee Sere Sew on\ yard” 50 guested xc oly C Coakach
Vy te Aron Via Coun cel.

 

 

 

SS

«

he F UMS We > ive A is Ay

 

 

 

 
 

 

Chark
0) Sree | Poe fo pot ers A
Qo! Paice ins oo all 0 F pip btrnte oF muy [ints
fis pk Abe Result! 4 of jy Lh fm Fd
Va b a (vw Vito, evel LA/ Ee Fvesy Ons Cold howeee

 

fre Sey AA & reSuit oF Show Su. Actions a Fail lec) He. Course twile,
bona he, 0 elle Collect feitow Few. My Loan Funds Aad) fhe

Bde ple Nag Vt sn iA Full, yotv hes Fc One Cow Ge, al

D 5 ; ‘ og
Relief Ve «

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any

punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

ls fest fe loging atte ies [ft Cbines fo Aebahiade agus
Mil Me Lot foe i eal wat Pye hint tlds «

rade eq phene eA “hed E had On Onis ftlack

PYE Corcld: Poa MeN pt He Numeovs Viole ens

WPRAC Ww Ma it PWN (ree ot hun FE de

x . e “ ®
f DA Jolie Vag OR D 14D, OOO 1 ih

 

    
 
  

 

  
   

 

 

 

 

 

 

 

Page 5 of 6
INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se | (Rev. 12/16) Complaint for a Civil Case)

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be served.
I understand that my failure to keep a current address on file with the Clerk’s Office may result in the dismissal
of my case.

Date of signing:

Signature of Plaintiff

 

 

 

Page 6 of 6
